Case 1:19-mc-00205-RDM Document 1-4 Filed 11/27/19 Page 1 of 2

EXHIBIT NO. 3

 
Case 1:19-mc-00205-RDM Document 1-4 Filed 11/27/19 Page 2 of 2

Case 1:19-cv-01745-SEB-TAB Document 101-3 Filed 11/20/19 Page 2 of 2 PagelD #: 3258

Agreement to Comply with Provisions of Prior Employment Agreement

I have reviewed the Employment Agreement (the “Agreement”), dated September 28,
2015, between me and BioConvergence LLC d/b/a/ Singota Solutions (“‘Singota”) and understand
its terms. I hereby agree that, in connection with my employment with Emergent BioSolutions
Inc, (“Emergent”), I will not violate any of said terms, and more specifically, my intent is not to
violate the confidentiality and non-solicit provisions therein. In that regard, I promise not to
convey to Emergent in any way any confidential or otherwise proprietary information of Singota’s,
and I will not, directly or indirectly, solicit or otherwise service a Singota customer, in accordance
with the provisions of paragraphs 4 and 6 of the Agreement. Should I learn that Emergent is
working with (or considering working with) a current or former Singota customer that I otherwise
am restricted from servicing under paragraph 6, I will advise Emergent accordingly immediately
upon learning such fact. I further agree that my failure to comply with the terms of the Agreement
may result in the termination of my employment from Emergent.

Agreed to By; Got bide

/ J spreet ‘Attariwala

Date: OD | \l lia
